Exhibit 10.3

Execution Version

AMENDMENT NO. 1 TO INSURED DEPOSIT ACCOUNT AGREEMENT

This Amendment No. 1 to the Insured Deposit Account Agreement referred to below,
dated as of October 24, 2016 (this “Amendment”), is by and among TD Bank USA,
National Association, a national bank with its main office in the State of
Delaware (“TD Bank USA”), TD Bank, National Association, a national bank with
its main office in the State of Delaware (“TD Bank,” and together with TD Bank
USA, the “Depository Institutions”), TD Ameritrade, Inc., a corporation
incorporated under the laws of the State of New York (“TDA”), TD Ameritrade
Clearing, Inc., a corporation incorporated under the laws of the State of
Nebraska (“TDAC”), TD Ameritrade Trust Company, a non-depository trust company
duly incorporated in the State of Maine (“TDATC,” and together with TDA and
TDAC, the “Ameritrade Companies”), TD Ameritrade Holding Corporation
(“Ameritrade Parent”) and The Toronto-Dominion Bank, a Canadian chartered bank
(“TD Parent”). Capitalized terms used but not defined herein shall have the
meaning given to such terms in the IDA Agreement (defined below).

Recitals

WHEREAS, the Depository Institutions, the Ameritrade Companies and TD Parent are
parties to that Insured Deposit Account Agreement, effective as of January 1,
2013 (as amended, supplemented, restated or otherwise modified from time to
time, the “IDA Agreement”);

WHEREAS, Ameritrade Parent is a party to that certain Agreement and Plan of
Merger, dated as of the date hereof (the “Holdco Merger Agreement”), by and
among Scottrade Financial Services, Inc., a corporation incorporated under the
laws of the State of Delaware (“Scottrade”), Rodger O. Riney, as Voting Trustee
of the Rodger O. Riney Family Voting Trust U/A/D 12/31/2012, created under the
Voting Trust Agreement dated December 31, 2012, as amended on January 21, 2016
(the “Trust”), Ameritrade Parent and Alto Acquisition Corp., a corporation
incorporated under the laws of the State of Delaware, pursuant to which, upon
the terms and subject to the conditions set forth therein, Ameritrade Parent has
agreed to acquire Scottrade upon the effective time of the consummation of the
transactions contemplated thereby (the “Closing”);

WHEREAS, TD Bank is a party to that certain Agreement and Plan of Merger, dated
as of the date hereof (the “Bank Merger Agreement”), by and among Scottrade,
Scottrade Bank, a federal savings association (“Scottrade Bank”), Rodger O.
Riney, as Voting Trustee of the Trust, and TD Bank, pursuant to which, upon the
terms and subject to the conditions set forth therein, TD Bank has agreed to
acquire Scottrade Bank immediately prior to the Closing;

WHEREAS, Scottrade is a party to certain sweep agreements (the “Program Bank
Arrangements”) with other depository institutions (the “Program Banks”);

WHEREAS, the parties intend for Scottrade to participate in the sweep program
provided for in the IDA Agreement following the Closing and to amend the IDA
Agreement to reflect such inclusion as well as the parties’ agreement with
respect to the treatment of Scottrade brokerage accounts following the Closing;
and

NOW THEREFORE, in consideration of the foregoing, and of the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS

Section 1.1. Addition of Scottrade to the IDA Agreement.

 

  (a) In accordance with Section 15(p) of the IDA Agreement, the parties agree
that, effective upon the Closing, the Depository Institutions shall provide
Master Accounts (as defined below) and related services to Scottrade and its
Customers, on the same terms and subject to the same conditions as contained in
the IDA Agreement with respect to the Ameritrade Companies (except as otherwise
provided in this Amendment).

 

  (b) Without limiting the foregoing, effective upon the Closing, Scottrade will
be added as a party to the IDA Agreement and shall be obligated to, and
Ameritrade Parent shall cause Scottrade to, make available the Depository
Institutions’ Money Market Deposit Accounts to its Customers on the same terms
and subject to the same conditions as applicable to the Ameritrade Companies
pursuant to the IDA Agreement, including Section 5 thereof.

 

  (c) Following the Closing, one or more omnibus Money Market Direct Deposit
Accounts representing individual Money Market Deposit Accounts of Scottrade
customers (the “Scottrade Master Accounts”) will be established and maintained
at the Depository Institutions and deemed to be “Master Accounts” for purposes
of the IDA Agreement, and Ameritrade Parent will cause Scottrade to perform the
functions contemplated by Section 1 of the IDA Agreement with respect to the
Scottrade Master Accounts on the same terms and subject to the same conditions
as set forth therein.

Section 1.2. Program Bank Arrangements.

 

  (a) With respect to any accounts of Customers of Scottrade opened prior to the
Closing (the “Legacy Accounts”), the parties shall cause all funds of such
Customers held in Money Market Deposit Accounts or similar omnibus or other
sweep accounts at any Program Bank to be withdrawn and deposited into Money
Market Deposit Accounts of the Depository Institutions on the terms and subject
to the conditions of the IDA Agreement, promptly, and in no event later than
thirty (30) days, following (i) the Closing, with respect to any such funds
consisting of liquid deposits that may be withdrawn at any time and (ii) the
maturity date of such deposits in the case of all other funds (the funds
described in this clause (ii), the “Term Funds”). No funds held in or deposited
into Legacy Accounts may be reinvested pursuant to the Program Bank Arrangements
following the Closing, including by means of any renewal, extension or term
modification of any Term Funds.

 

  (b) Any funds deposited into Legacy Accounts following the Closing, and any
funds held in or deposited into accounts of Customers of Scottrade opened on or
following the Closing, shall promptly be deposited into Money Market Deposit
Accounts of the Depository Institutions on the terms and subject to the
conditions of the IDA Agreement.

 

  (c)

Notwithstanding anything to the contrary in the IDA Agreement, including
Section 7 thereof but excluding and subject to the terms of Sections 7(d) and
5(a)(ii)(B) thereof, the Ameritrade Companies shall, and Ameritrade Parent shall
cause Scottrade to, (i) during the term of the IDA Agreement deposit all
Customer funds of Legacy Accounts which are in excess of the applicable FDIC
deposit insurance limits, into the Scottrade Master Accounts or other Master
Accounts with the Depository Institutions, and (ii) for the period that the Term
Funds remain in the Program

 

2



--------------------------------------------------------------------------------

  Banks pursuant to subsection (a)(ii) above, if the Ameritrade Companies
exercise their right under Section 7 of the IDA Agreement to sweep any portion
of uninsured Customer deposits to one or more unaffiliated depository
institutions, they shall nevertheless ensure that an amount of deposits from
Customer accounts other than Legacy Accounts, which are not covered by FDIC
deposit insurance, in an amount equal to the aggregate of the then-current
amount of Term Funds held at Program Banks, are kept on deposit in Master
Accounts with the Depository Institutions.

 

  (d) Ameritrade Parent shall, and shall cause Scottrade to (i) make any changes
to the governing Program Bank Arrangements in any manner necessary to allow
compliance with the provisions of this Agreement and not make any changes
inconsistent with the terms of this Amendment, including in any manner that
restricts or delays the reinvestment of customer funds into the IDA Agreement
pursuant to Section 1.2(a) above; and (ii) make any changes to, and take any
actions required by, the Legacy Accounts, Master Accounts and applicable
customer agreements necessary to implement the terms and provisions of this
Amendment, including, but not limited to, posting notices of changes in the
Program Banks and in the terms of customer account agreements and providing
notices and opt-out rights to Scottrade customers to the extent required by law
and the terms of such customer account agreements as in effect as of the
Closing, and to the extent necessary cooperating with and causing Scottrade to
take such actions prior to the Closing, in order to be able to effect the
actions required by Section 1.2(a) above within the time period specified
therein.

Section 1.3. Definitions. In furtherance of the foregoing, effective upon the
Closing:

 

  (a) Scottrade shall be deemed an “Ameritrade Company” for purposes of the IDA
Agreement, and Ameritrade Parent shall cause Scottrade to comply with all
obligations of an Ameritrade Company under the IDA Agreement; and

 

  (b) any customers of Scottrade shall be deemed “Customers” for purposes of the
IDA Agreement.

Section 1.4. Termination. This Amendment shall automatically terminate if the
Holdco Merger Agreement or the Bank Merger Agreement is terminated in accordance
with its respective terms prior to the Closing.

ARTICLE II

MISCELLANEOUS

Section 2.1. Continued Effect of Original Agreement. As amended hereby, the IDA
Agreement as heretofore amended is hereby ratified and confirmed and agreed to
by all of the parties hereto and continues in full force and effect. All
references in the IDA Agreement to the “Agreement” shall be read as references
to the IDA Agreement, as amended by this Amendment and as it may be further
amended, supplemented, restated or otherwise modified from time to time.

Section 2.2. Counterparts. This Amendment may be executed by facsimile in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.

Section 2.3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (except to the extent that
mandatory provisions of federal law are applicable), without giving effect to
the principles of conflicts of law, and shall be binding upon the successors and
assigns of the parties.

 

3



--------------------------------------------------------------------------------

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph hereof.

 

TD BANK USA, NATIONAL ASSOCIATION By:   /s/ Mike Pederson Name:   Mike Pedersen
Title:   President and Chief Executive Officer TD BANK, NATIONAL ASSOCIATION By:
  /s/ Mike Pederson Name:   Mike Pedersen Title:   President and Chief Executive
Officer THE TORONTO-DOMINION BANK By:   /s/ Riaz Ahmed Name:   Riaz Ahmed Title:
  Group Head and Chief Financial Officer



--------------------------------------------------------------------------------

TD AMERITRADE, INC. By:   /s/ Stephen J. Boyle Name:   Stephen J. Boyle Title:  
Chief Financial Officer TD AMERITRADE CLEARING, INC. By:   /s/Judith K. Ricketts
Name:   Judith K. Ricketts Title:   President TD AMERITRADE TRUST COMPANY By:  
/s/ Stephen J. Boyle Name:   Stephen J. Boyle Title:   Chairman TD AMERITRADE
HOLDING CORPORATION By:   /s/ Timothy D. Hockey Name:   Timothy D. Hockey Title:
  President and Chief Executive Officer